DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 6/25/21, with respect to the title have been fully considered and are persuasive.  The objection to the title has been withdrawn. 

Applicant’s arguments, see page 14, filed 6/25/21, with respect to claim 15 have been fully considered and are persuasive.  The invocation of 112(f) has been withdrawn. 

Applicant’s arguments, see page 14, filed 6/25/21, with respect to claims 2, 9 and 16 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejections have been withdrawn. 

Applicant’s arguments, see page 15, filed 6/25/21, with respect to claims 1-11, 13-17, 19 and 20 have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) and 103 rejections of claims 1-11, 13-17, 19 and 20 have been withdrawn. 

Allowable Subject Matter
Claims 1-11, 13-17 and 19-21 are allowed.

Regarding claims 1, 15 and 21, the prior art does not contain a valid combination of references that disclose a notification system comprising a printer, a server and a voice control device wherein the printer transmits state information to the server based on a user inputting a predetermined voice to the voice control device, the server specifying trouble information based on the state information, transmitting notification information to the voice control device for notifying the user of the trouble by confirming with a user through voice whether the specified trouble has occurred in the printer, and if a response from the user confirms, by voice, the trouble has occurred, the printer is instructed to execute a trouble solving process, and wherein when the user responds that the specified trouble has not occurred the solving processing is not instructed and information for confirming with a user, by voice, whether a different trouble has occurred is transmitted.  Similar prior art, such as U.S. patent application publication 2019/0306327 by Matysiak et al., discloses a user communicating by voice with a server about the state of a printer and receiving additional troubleshooting information when an error is not resolved (paragraph 58), but lacks disclosure of receiving confirmation by voice that a particular error is not occurring and then transmitting information about a different error for voice confirmation by the user.
Claims 2-11, 13, 14, 16, 17, 19 and 20 are allowed because they depend upon allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN O DULANEY whose telephone number is (571)272-2874.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on (571)272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN O. DULANEY
Primary Examiner
Art Unit 2676



/BENJAMIN O DULANEY/           Primary Examiner, Art Unit 2672